DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka(8,299,864) in view of Merrill(US 6,137,374).


The reference to Tanaka, see figure 2 below, shows an apparatus with 1st supply voltage node, Vcc and 2nd supply voltage node, Ved1. An oscillator(3,10) is inherently coupled to the Vcc and is configured to generate a clock signal(at the output of block 10). At least one clock buffer coupled to the 2nd supply Ved1 and be selectively enabled/disabled. In the enable state, a clock signal can be passed to a client (load)downstream. A single  quartz resonator is shown(3)
At least one load circuit, 12b, for example, is coupled to the oscillator output as well, with an input of the load buffer coupled to the clock signal. Figure 3A showing the multiple outputs for clients downstream of the IC.

    PNG
    media_image1.png
    762
    903
    media_image1.png
    Greyscale

(14) The outside bottom surface 1b of the chamber body 1 has, in a clockwise direction on the four corner portions thereof, a power terminal Vcc, a first oscillator output terminal Vout1, an earth terminal GND, and an AFC input terminal Vafc serving as basic mounting terminals 7. Furthermore, here the additional mounting terminals 7, which are two terminals among a second oscillator output terminal Vout2, operation/non-operation (Enable/Disable) input terminals Ved1 or Ved2, and a temperature output terminal, are disposed on an opposing central portion of the long sides of the outside bottom surface of the chamber body 1, to give a total of six mounting terminals 7. These basic mounting terminals 7a (Vcc, Vout1, Vafc, GND) and two additional mounting terminals 7b are electrically connected to the respectively corresponding circuit terminals 6, which are provided on the inside bottom surface 1a.



The reference to Tanaka does not show the load circuit coupled to ground and to a supply voltage.
The reference to Merrill, from the same field of endeavor, see figure below, shows that the load circuit, buffer arrangement(16), may have the output coupled to ground and is connected to the supply voltage(+5v), this allowing for a level shifted output.

    PNG
    media_image2.png
    571
    895
    media_image2.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Tananka may be enhanced, that is, the output signal conditioning via the output buffer and coupling to supply rail and  ground, as noted in the Merrill reference, will allow for the appropriate output level as desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 2016/0028406).

The reference to Kobayashi discloses an apparatus, see figures 4 and 5 below, where a supply means/rail is shown coupled to the stabilization means that will allow for  the “averaging” of the supply, by way of the stabilization means (420). See ¶[0025]. This output is then coupled to the oscillating means.

    PNG
    media_image3.png
    867
    1188
    media_image3.png
    Greyscale



“[0025] A capacitance element C determines the amount of delay of the output node INVb. For example, the capacitance element C is connected as a load. The element includes one end which is connected to the output line L1 and the other end which is connected to ground potential. The capacitance value of the capacitance element C is determined to be sufficiently large compared to the amount of variation in a parasitic capacitance Cdelay, which includes the gate capacitance and the wiring capacitance in the inverter INV, with regard to the ambient temperature or the operation state. That is, the capacitance value of the capacitance element C is determined such that the current Ia, which flows through the power source side node INVa, and the current Ib, which flows through the output node INVb, are substantially equal to each other when the ring oscillator 10 is operated. The current Ia, which flows through the power source side node INVa, indicates a current acquired by long-term (e.g., hourly) averaging a current which flows through the power source side node INVa while the inverter INV is excessively operated.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi(US 2016/0028406).
The reference to Kobayashi discloses an apparatus, see figures 4 and 5 below, where a supply means/rail is shown coupled to the stabilization means that will allow for  the “averaging” of the supply, by way of the stabilization means (420). See ¶[0025]. This output is then coupled to the oscillating means.
The reference does not explicitly describe the different loading conditions, that is, the effect temperature change may have on the loading/clients, however, as shown in figure 3, the stabilization is also a function of temperature, and thus compensating for the different loading conditions(temperature) is part of the configuration.
“[0025] A capacitance element C determines the amount of delay of the output node INVb. For example, the capacitance element C is connected as a load. The element includes one end which is connected to the output line L1 and the other end which is connected to ground potential. The capacitance value of the capacitance element C is determined to be sufficiently large compared to the amount of variation in a parasitic capacitance Cdelay, which includes the gate capacitance and the wiring capacitance in the inverter INV, with regard to the ambient temperature or the operation state. That is, the capacitance value of the capacitance element C is determined such that the current Ia, which flows through the power source side node INVa, and the current Ib, which flows through the output node INVb, are substantially equal to each other when the ring oscillator 10 is operated. The current Ia, which flows through the power source side node INVa, indicates a current acquired by long-term (e.g., hourly) averaging a current which flows through the power source side node INVa while the inverter INV is excessively operated.”

    PNG
    media_image3.png
    867
    1188
    media_image3.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Kobayashi .


Allowable Subject Matter
Claims 25-30 are  allowed.
Claims 2-13, 17, 19, 20, 23-24 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849